DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1, 2, 4-16, and 20-23 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the known prior art taken alone or in combination fails to teach determining a first rate of change of a first set of sensor data and comparing the first rate of change to a threshold, and determining a second rate of change of a second set of 

US 2018/0288159 discloses a controller circuitry that receives multiple sensor measurements from multiple IoT devices and determines if an IoT device should be activated based on a combination of sensor measurement data. No mention of deactivating a first IoT device based on measuring a first rate of change sensor data and comparing it to a rate of change threshold is present. 

US 2019/0353502 discloses collecting sensor data states from multiple sensors and deactivating sensors based on a determined health of a sensor. No mention of deactivating a first IoT device based on measuring a first rate of change sensor data and comparing it to a rate of change threshold is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        

/FAISAL M ZAMAN/Primary Examiner, Art Unit 2185